Citation Nr: 1508593	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  06-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, to include claimed as secondary to a service-connected disease or injury.

[The issue of entitlement to service connection for allergies will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the RO.

In February 2014, the Veteran testified in a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran asserts that his current ankylosing spondylitis either had its clinical onset due to disease or injury sustained during his period of service or otherwise was caused or aggravated by a service-connected disability. A February 1976 service treatment record documents a diagnosis of cervical spine disc disease. November and December 1981 service treatment records reflect complaints of neck pain. A November 1983 service treatment record documents an assessment of musculoskeletal neck pain. Here, service connection has been awarded for degenerative joint disease of the cervical spine (20 percent disabling) and degenerative lumbar spine (40 percent disabling). 

In the April 2011 report of VA examination, the examiner opined that the Veteran's ankylosing spondylitis is not caused by or a result of the service-connected degenerative joint disease of the cervical and lumbar spine. The examiner rationalized that ankylosing spondylitis is a different disease process than simple degenerative disease of the spine and explained how ankylosing spondylitis manifests. Thus, the examiner reiterated that ankylosing spondylitis is not caused by or a result of the service-connected degenerative joint disease of the cervical and lumbar spine.

To the extent that the examiner found that the Veteran's ankylosing spondylitis was not caused by or a result of the service-connected degenerative joint disease of the cervical and lumbar spine, the examiners failed to expressly state whether the ankylosing spondylitis was aggravated by the service-connected degenerative joint disease of the cervical and lumbar spine. Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed. El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Further, the examiner failed to offer an opinion as to whether the Veteran's ankylosing spondylitis was directly related to service (i.e., whether it onset due to event or incident of the Veteran's period of service). In this regard, the Board notes that the service treatment records document complaints of, treatment for and diagnosis of disorders of the spine. Given the limited scope of the opinion, another examination is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed ankylosing spondylitis. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the April 2011 VA spine examination report, the examiner should provide an opinion with supporting rationale as to the following: 

(a) Whether it is at least as likely as not (50 percent probability or better) that the ankylosing spondylitis had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that the ankylosing spondylitis was caused by the service-connected degenerative joint disease of the cervical and/or lumbar spine.

(c) Whether it is at least as likely as not that the ankylosing spondylitis was aggravated by (permanently worsened) the service-connected degenerative joint disease of the cervical and/or lumbar spine.  

If aggravation of the ankylosing spondylitis by service-connected degenerative joint disease of the cervical and/or lumbar spine is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



